DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on June 8, 2020 for application number 16/895,559. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of determining key topics and identifying experts associated with key 
For example, the limitations directed toward determining and identifying are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation and analyzing (determining a key topic and identifying an expert, for instance), evaluation judgment and/or opinion, or even with the aid of pen and paper. Thus, the claim is directed toward an abstract idea. The limitations determining a key topic based on the expert assistance query and identifying an expert associated with the key topic are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “at least one processor” and “non-transitory computer-readable medium” These additional elements are recited at a high-level of generality 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving data and providing for display, is well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(iv) and MPEP 2106.05(d)(II)(i).

As a result, representative claim(s) 1, 11, and 17 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the one or more processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use 

Claims 2-10, 12-16, and 18-20 are dependent on claim 1, claim 11, and claim 17 and includes all the limitations of claim 1. Therefore, claims 2-10, 12-16, and 18-20 recites the same abstract idea of determining key topics and identifying experts associated with key topics based on data source inputs. The limitations associated with identifying and determining data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining and identifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to receiving and providing are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward identifying a most knowledgeable expert associated with a topic. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 11-13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cabrera-Cordon et al. (US 2018/0077088) (Cordon).

Regarding claim 1, Cordon teaches a method comprising: receiving, from a client device associated with a user, an expert assistance query (see Figs. 1-2, para [0006], para [0036], discloses receiving from a requesting user a query to help find a solution as shown in Fig. 2 automated agent system that provides expert contact information); determining a key topic based on the expert assistance query (see Figs. 1-2, para [0019], para [0029], discloses automated agent system determining key topic to provide a better answer to user’s query); identifying an expert associated with the key topic by applying to the key topic an expert selection model trained to determine an expert user associated with a topic based on a plurality of data source inputs associated with a plurality of users (see Figs. 1-2, Fig. 7, para [0019-0020], discloses identifying an expert ‘Bob’ associated with key topic in applying key topic ‘text analytics’ to text mining machine learning (expert selection model) trained to determine Bob is an expert in text analytics based on data collections associated with agent owners); and providing, for display on the client see Fig. 2, para [0020], discloses providing display as shown in Fig. 2, of expert ‘Bob’ and Bob’s email contact information).

Regarding claim 11, Cordon teaches a system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: receive, from a client device associated with a user, an expert assistance query (see Figs. 1-2, para [0006], para [0036], discloses receiving from a requesting user a query to help find a solution as shown in Fig. 2 automated agent system that provides expert contact information); determine a key topic based on the expert assistance query (see Figs. 1-2, para [0019], para [0029], discloses automated agent system determining key topic to provide a better answer to user’s query); identify an expert associated with the key topic by applying to the key topic an expert selection model trained to determine an expert user associated with a topic based on a plurality of data source inputs associated with a plurality of users (see Figs. 1-2, Fig. 7, para [0019-0020], discloses identifying an expert ‘Bob’ associated with key topic in applying key topic ‘text analytics’ to text mining machine learning (expert selection model) trained to determine Bob is an expert in text analytics based on data collections associated with agent owners); and provide, for display on the client device, information associated with the identified expert (see Fig. 2, para [0020], discloses providing display as shown in Fig. 2, of expert ‘Bob’ and Bob’s email contact information).

Regarding claim 17, Cordon teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause at least one computing device to: receive, from a client device associated with a user, an expert assistance query (see Figs. 1-2, para [0006], para [0036], discloses receiving from a requesting user a query to help find a solution as shown in Fig. 2 automated agent system that provides expert contact information); determine a key topic based on the expert assistance query (see Figs. 1-2, para [0019], para [0029], discloses automated agent system determining key topic to provide a better answer to user’s query); identify an expert associated with the key topic by applying to the key topic an expert selection model trained to determine an expert user associated with a topic based on a plurality of data source inputs associated with a plurality of user (see Figs. 1-2, Fig. 7, para [0019-0020], discloses identifying an expert ‘Bob’ associated with key topic in applying key topic ‘text analytics’ to text mining machine learning (expert selection model) trained to determine Bob is an expert in text analytics based on data collections associated with agent owners); and provide, for display on the client device, information associated with the identified expert (see Fig. 2, para [0020], discloses providing display as shown in Fig. 2, of expert ‘Bob’ and Bob’s email contact information).

Regarding claims 2 and 12, Cordon teaches a method of claim 1 and a system of claim 11.
Cordon further teaches determining at least one of contact information associated with the identified expert, team information associated with the identified expert, data source inputs associated with the identified expert, or organizational information associated with the identified expert (see Fig. 2, para [0020], discloses determining expert Bob contact information and  providing Bob’s email address); and wherein providing information associated with the identified expert comprises providing at least one of the contact information associated with the identified expert, the team information associated with the identified expert, the data source inputs associated with the identified expert, or the organizational information associated with the identified expert (see Fig. 2, para [0020], discloses determining expert Bob contact information and  providing Bob’s email address).

Regarding claims 3 and 13, Cordon teaches a method of claim 1 and a system of claim 11.
Cordon further teaches wherein the plurality of data source inputs associated with the plurality of users comprises two or more of: emails, text messages, instant messages, computer code, digital documents, digital presentations, digital calendars, organizational data, and digital media (see Fig. 1, Fig. 7, para [0019], discloses data collections (data source inputs) including email, calendar data, and organizational chart associated with agent owners).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera-Cordon et al. (US 2018/077088) (hereinafter Cordon) in view of Schorzman et al. (US 2011/0055207) (hereinafter Schorzman).
Regarding claims 4 and 14, Cordon teaches a method of claim 1 and a system of claim 11.
Cordon does not explicitly teach providing, to the client device, a follow-up query based on providing the identified expert as a result to the expert assistance query; and updating the expert selection model based on the response to the follow-up query.
Schorzman teaches providing, to the client device, a follow-up query based on providing the identified expert as a result to the expert assistance query (see Figs. 7-8, para [0082-0083], discloses a follow-up query which user is searching a category and is provided a list of experts, in which a user can select to search within  topics within a particular category as shown in Fig. 8); and updating the expert selection model based on the response to the follow-up query (see Fig. 8, para [0083], discloses updating selected experts in results based on the selected topics within a particular category as shown in Fig. 8).
Cordon/Schorzman are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon to provide follow-up query based on identified expert from disclosure of Schorzman. The motivation to combine these arts is disclosed by Schorzman as “experts in a particular category, subject or topic for the purpose of providing their knowledge as an online and/or offline service available through the expert search server system” (para [0023]) and providing follow-up query based on identified expert are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 5 and 15, Cordon teaches a method of claim 1 and a system of claim 11.
Cordon does not explicitly teach providing a notification to a client device associated with the identified expert based on providing information associated with the identified expert in response to the expert assistance query.
Schorzman teaches providing a notification to a client device associated with the identified expert based on providing information associated with the identified expert in response to the expert assistance query (see Fig. 1, para [0028], para [0044], discloses notifications to client devices associated with experts based on updates to respective experts status).
Cordon/Schorzman are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon to provide follow-up query based on identified expert from disclosure of Schorzman. The motivation to combine these arts is disclosed by Schorzman as “experts in a particular category, subject or topic for the purpose of providing their knowledge as an online and/or offline service available through the expert search server system” (para [0023]) and providing follow-up query based on identified expert are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 6 and 16, Cordon teaches a method of claim 1 and a system of claim 11.
Cordon does not explicitly teach receiving, from the client device associated with the identified expert, an indication of approval or an indication of disapproval that indicates whether or not the identified expert considers themselves as an expert for the key topic; and updating the expert selection model based on the indication of approval or the indication of disapproval.
Schorzman teaches receiving, from the client device associated with the identified expert, an indication of approval or an indication of disapproval that indicates whether or not the identified expert considers themselves as an expert for the key topic (see Fig. 9, Fig. 10A, para [0063], para [0074], discloses a ranking of a respective expert indicating a confidence level (approval) of an expert considering themselves an expert for a particular topic); and updating the expert selection model based on the indication of approval or the indication of disapproval (see para [0077-0079], discloses an ordered list of expert profiles that can be sorted (updated) based on the number of times expert profile is selected by a user per view).
Cordon/Schorzman are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon to provide follow-up query based on identified expert from disclosure of Schorzman. The motivation to combine these arts is disclosed by Schorzman as “experts in a particular category, subject or topic for the purpose of providing their knowledge as an online and/or offline service available through the expert search server system” (para [0023]) and providing follow-up query based on identified expert are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 7 and 18, Cordon teaches a method of claim 1 and medium of claim 17.
Cordon does not explicitly teach receiving, from the client device, an indication of a selection of the information associated with the identified expert; and initiating a communication between the client device and a client device associated with the identified expert in response to the indication of the selection.
Schorzman teaches receiving, from the client device, an indication of a selection of the information associated with the identified expert (see Fig. 6, para [0042], discloses selecting to chat with an expert live); and initiating a communication between the client device and a client device associated with the identified expert in response to the indication of the selection (see Fig. 6, para [0042], discloses establishing an online chat session with an expert associated with an expert profile).
Cordon/Schorzman are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon to provide follow-up query based on identified expert from disclosure of Schorzman. The motivation to combine these arts is disclosed by Schorzman as “experts in a particular category, subject or topic for the purpose of providing their knowledge as an online and/or offline service available through the expert search server system” (para [0023]) and providing follow-up query based on identified expert are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Regarding claims 8 and 19, Cordon teaches a method of claim 1 and medium of claim 17.
Cordon does not explicitly teach wherein identifying the expert associated with the key topic further comprises: prior to applying to the key topic the expert selection model, identifying a prior expert assistance query related to the received expert assistance query; determining a prior expert corresponding with the prior expert assistance query; and providing, for display on the client device, information associated with the prior expert along with the information associated with the identified expert.
Schorzman teaches wherein identifying the expert associated with the key topic further comprises: prior to applying to the key topic the expert selection model, identifying a prior expert assistance query related to the received expert assistance query (see Fig. 7, para [0082-0083], discloses prior to apply a key topic, identifying experts in user selected particular category and then additionally browsing topics within the particular category); determining a prior expert corresponding with the prior expert assistance query (see Figs. 6-7,  para [0039-0040], discloses determining a prior expert in ‘Ask an Expert’ section of search results in response to a user search query); and providing, for display on the client device, information associated with the prior expert along with the information associated with the identified expert (see Fig. 6, para a[0040-0041], discloses displaying information regarding experts in Ask an Expert section of search results).
Cordon/Schorzman are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon to provide follow-up query based on identified expert from disclosure of Schorzman. The motivation to combine these arts is disclosed by Schorzman as “experts in a particular category, subject or topic for the purpose of providing their knowledge as an online and/or offline service available through the expert search server system” (para [0023]) and providing follow-up query based on identified expert are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera-Cordon et al. (US 2018/077088) (hereinafter Cordon) in view of Bradley et al. (US 2020/0304441) (hereinafter Bradley).
Regarding claims 9 and 20, Cordon teaches a method of claim 1 and medium of claim 17.
Cordon does not explicitly teach training the expert selection model by: applying the expert selection model to training data source inputs to generate predicted expert identifications; and comparing the predicted expert identifications with training users corresponding to the training data source inputs to modify parameters of the expert selection model to reduce a measure of loss.
Bradley teaches training the expert selection model by: applying the expert selection model to training data source inputs to generate predicted expert identifications (see para [0084], para [0116], discloses machine-learning model to generate predicted agent/terminal device that is knowledge about a particular topic); and comparing the predicted expert identifications with training users corresponding to the training data source inputs to modify parameters of the expert selection model to reduce a measure of loss (see para [0116], discloses intelligent routing system that evaluates machine-learning models and continuously trains models based on feedback to change route to correct or intended destination that has a threshold of similarity to received messages).
Cordon/Bradley are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon to generate predicted expert identifications from disclosure of Bradley. The motivation to combine these arts is disclosed by Bradley as “a client may decide that they are interested in reducing costs, so as few agents as possible should be used, and instead bot processing should be performed so as to automate processes” (para [0120]) and generating predicted expert identifications is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Cordon teaches a method of claim 1.
	Cordon does not explicitly teach wherein the expert selection model comprises: a key topic extraction layer, one or more perceptron layers, and at least one user matching layer.
Bradley teaches wherein the expert selection model comprises: a key topic extraction layer, one or more perceptron layers, and at least one user matching layer (see Figs. 12-13C, para [0048],  para [0135-0136], discloses a communication’s topic level matching with terminal devices’ knowledge bases, and customers attributes and indications of intent).
Cordon/Bradley are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon to generate predicted expert identifications from disclosure of Bradley. The motivation to combine these arts is disclosed by Bradley as “a client may decide that they are interested in reducing costs, so as few agents as possible should be used, and instead bot processing should be performed so as to automate processes” (para [0120]) and generating predicted expert identifications is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Chung et al. US Publication No. 2015/0100683.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159        
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159